In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Ain, J.), dated September 23, 1997, which granted the defendants’ motion to disqualify their attorney.
Ordered that the order is affirmed, with costs.
*801Since the defendants established the existence of a prior attorney-client relationship, and that the former and current representation are both adverse and substantially related, the Supreme Court did not improvidently exercise its discretion in disqualifying the plaintiffs’ law firm from further representation of the plaintiffs (see, Solow v Grace & Co., 83 NY2d 303, 308; Mondello v Mondello, 118 AD2d 549; Schmidt v Magnetic Head Corp., 101 AD2d 268). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.